Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on October 20, 2021after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on April 21, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 20, 2021 has been entered.

Support for claim 1 amendment can be found in paragraph 0081 of the specification. 

In view of applicant’s amendment, the objection to claims 8 and 10 is withdrawn. 

In view of applicant’s amendment, the 35 USC 112(b) rejection of claims 1 and 3-12 is moot.  Further, in view of applicant’s amendment, the 35 USC 112(d) rejection of claims 4 and 5 is moot.  

In view of applicant’s amendment, the 35 USC 103 rejection of claims 1 and 3-12 as being unpatentable over Chiao et al. (US 20110289647 A1) is modified.


Specification

The disclosure is objected to because of the following informalities: page 25, paragraph 0075, line 3, of the specification describes “printable layer” and “ink layer” by the same numeral 22.  It appears that the printable layer should be referred to be numeral 20. 

Paragraphs 0055, 0059, 0060, 0061, 0065, 0067, and 0073 of the specification recite various components in “% (e.g. 0055 reciting printable layer containing about 30% to about 50% of triacrylate ester monomer).  It is unclear if “%” is weight% or volume%.  Appropriate clarification as to whether these components are in weight% or volume% is requested from applicant.  Moreover, such clarification should be submitted in the form of an affidavit or declaration.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.

Appropriate correction is required.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 20110289647 A1).

As to claim 1, Chiao discloses a pressure sensitive label (“label”) that can be applied to a substrate (0001).  The label of Chiao includes an ink layer (also referred to as “a layer of indicia” by Chiao), a printable media layer, and a pressure sensitive adhesive (PSA) layer on the opposite side of the ink layer (0009, 0030, and 0032).  Moreover, Chiao discloses that a release liner (support portion including at least a carrier layer) is applied on the PSA layer (0030).  

Chiao discloses that upon application onto a substrate surface (article), the release liner is first peeled off.  The label (transfer portion) is then attached to onto the substrate surface through the pressure sensitive adhesive (0050).  As such, Chiao suggests claimed transfer portion for transfer of the transfer portion from the support portion to an article upon application of pressure to the transfer portion while the transfer portion is in contact with the article. 

As to claim 1 limitation of the patterned adhesive, it is submitted that Chiao discloses that the adhesive of the label can be single layered, or multi-layered, or deposited with a pattern (0050).  Moreover, as to claim 1 limitation of the patterned adhesive layer in the confronting relationship with a surface of the carrier layer, as shown in Figure 1 of Chiao, the PSA layer 106 is in confronting relationship with a surface of the liner 108 (carrier layer).   

As to claim 1 limitation of the ink layer, it is submitted that the label of Chiao includes an ink layer (indicia 104) such that the adhesive layer 106 is between the ink layer 104 and the release liner 108 (carrier layer) (Figure 1 and 0030). 

As to claim 1 limitation “protective layer positioned such that the ink layer is between the patterned adhesive layer and the protective layer”, it is submitted that the label of Chiao includes a layer of temporary support layer 102 (protective layer) such that the ink layer 104 is between the patterned adhesive layer 106 and the temporary support layer 102 (Figure 1 and 0030).
or deposited with a pattern (0050).   Furthermore, Chiao discloses “Throughout this disclosure, the term “layer” refers to the special arrangements that can be either a continuous or discontinuous, one provided in a pattern or uniform configuration or in random or non-regular arrangement.” (0029). Moreover, Figure 1 of Chiao discloses a discontinuous adhesive layer 106 (see Chiao at 0030 “a layer of pressure sensitive adhesive (PSA) 106 in registration with the indicia design”). Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have obviously recognized that the patterned adhesive of Chiao would confronts less than substantially the entire surface of the carrier layer or it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a patterned adhesive layer in the manner as claimed, motivated by the desire to form the pressure sensitive label of Chiao. 

As to claim 3, Chiao discloses that a coating material such as silicone based material is provided on a surface of the release liner (0041).  Accordingly, a person having ordinary skill in the art would have recognized that Chiao suggests a silicone coating that is positioned on a surface of the carrier layer such that the silicone coating is between the carrier layer and the adhesive layer so that the carrier layer can be peeled off from the adhesive layer. 
PET 7300A/7350A” (read as D2 CL polyethylene terephthalate 7300A/7350A by the examiner) as a material for the release liner (0041).  Further, Chiao also discloses PP coated casting liner (read as polypropylene coated casting liner by the examiner) (0041).  As such, Chiao suggests propylene and polyester (PET) (claim 6) and polyester film (claim 7). 

As to claim 8, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”).   Chiao further discloses that the indicia can be printed using other patterning methods, such as screening, coating or the like (0031).  Moreover, in Figure 1, the indicia 104 of Chiao as shown in Figure 1 is interpreted to suggest a patterned ink layer.  

As to claim 9, Chiao discloses a patterned ink layer 104 that is in positioned in registered with a patterned PSA layer 106 (Figure 1 and 0030). 
As to claim 10, it is submitted that claim does not set forth any specific structure and/or composition of “cold foil layer”.  Chiao discloses an ink association layer 210 (see Figure 2 and 0033), which it interpreted to meet claimed cold foil layer.  

As to claim 11, the ink association layer 210 of Chiao is between the adhesive layer 206 and the ink layer 204 (Figure 2 and 0033). 

patterning methods, such as screening, coating or the like (0031).  Moreover, in Figure 1, the indicia 104 of Chiao as shown in Figure 1 is interpreted to suggest a patterned ink layer.  


Response to Arguments

Applicant's arguments filed on October 20, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1 and 3-12 as being unpatentable over Chiao et al. (US 20110289647 A1), applicant argues that the label of Chiao includes a temporary support.  According to applicant, in use, the label of Chiao is positioned such that the pressure sensitive adhesive is in contact with a garment and pressure applied to cause bonding thereto.  However, the temporary support in Chiao is removed, leaving the adhesive and indicia on the garment.  Applicant argues that given that the temporary support is removed, it cannot function as a protective layer.  According to applicant, Chiao only describes this layer as being used to provide a support surface to allow application of ink thereto (and adhesive to the ink) prior to 

The examiner respectfully disagrees.  It is submitted that applicant’s arguments are not commensurate in scope with the claimed invention.  Specifically, the claimed invention is not related to a bonded pressure sensitive label (i.e. label that is positively bonded to an article).  While it is agreed that Chiao suggests that upon application of the label to a substrate, the temporary support layer 102 is peeled off (0030), however, prior to the application or use of the label, the label of Chiao includes the temporary support layer 102 in the same manner as the claimed label.  Moreover, the recitation “protective layer” as claimed is broad such that any layer can be constructed to read on this limitation.  As such, the temporary support layer 102 of Chiao meets claimed protective layer.  Accordingly, applicant’s arguments are not found persuasive. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKillip et al. (US 20210312838 A1) discloses a pressure sensitive label (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
December 7, 2021